DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 4/7/2021.
Claims 30, 37, 40, and 47 are cancelled.
Claims 61-64 are new.
Claims 29, 31-34, 36, 39, 41-44, 46, 49, 50, 53-55, 58-64 are pending.
Claims 29, 31-34, 36, 39, 41-44, 46, 49, 50, 53-55, 58-64 are rejected under 35 U.S.C. 103 as being unpatentable over Kamay et al. (US Patent Pub 2010/0293248) of record, in view of Ramanathan et al. (US Patent Pub 2010/0318515) of record, further in view of Barnsley et al. (US Patent 5,347,600) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 29, 31-34, 36, 39, 41-44, 46, 49, 50, 53-55, 58-64 are rejected under 35 U.S.C. 103 as being unpatentable over Kamay et al. (US Patent Pub 2010/0293248) (Kamay) of record, in view of Ramanathan et al. (US Patent Pub 2010/0318515) (Ramanathan) of record, further in view of Barnsley et al. (US Patent 5,347,600) (Barnsley) of record.
In regards to claim 29, Kamay discloses an apparatus for compressing first data to generate corresponding compressed second data, characterized in that the apparatus includes a computing hardware which is operable:
a.	to arrange the first data into a configuration of data blocks (Kamay at para. 0028)1;
b.	to compute one or more parameters describing the data blocks (Kamay at para. 0029)2;
c.	to search, based upon categories related to the one or more parameters, one or more databases for subsequent matching of the data blocks to corresponding matching elements in the one or more databases, wherein the data blocks are matched to their corresponding matching elements (Kamay at paras. 0029-0030)3;
d.	for the matched data blocks and elements, to generate a data set including reference values identifying the elements and containing the categories (Kamay at para. 0030)4; and
5
Kamay does not expressly disclose computing one or more sub-portion parameters describing one or more corresponding sub-blocks of the data blocks, the one or more sub-portion parameters including at least one of: MAR (mean in amplitude ratio) of the one or more corresponding sub-blocks, mean of the one or more corresponding sub-blocks, average of the one or more corresponding sub-blocks, standard deviation of the one or more corresponding sub-blocks, variance of the one or more corresponding sub-blocks, amplitude of the one or more corresponding sub-blocks, median of the one or more corresponding sub-blocks, mode of the one or more corresponding sub-blocks, minimum value of the one or more corresponding sub-blocks, maximum value of the one or more corresponding sub-blocks, CRC (cyclic redundancy check) of the one or more corresponding sub-blocks, hash of the one or more corresponding sub-blocks, or an amount of levels of the one or more corresponding sub-blocks, searching based upon categories related to the one or more sub-portion parameters, using the one or more sub-portion parameters for matching the data blocks to corresponding elements in the one or more databases, wherein the one or more databases are spatially remote from the apparatus.  Note that Kamay does disclose searching based on categories related to the one or more parameters as set forth in the rejection above.  Therefore, these same categories would also be related to the sub-portion parameters since they are related to the parameters and the sub-portion parameters are a part of the parameters.  Further note, Kamay discloses alternative embodiments that are structured as a plurality of machines, which individually or jointly execute the instructions to perform the methods of the disclosed invention.  Kamay at para. 0054.  
Ramanathan discloses a system and method for fingerprinting different types of media.  Ramanathan at abstract.  The method includes, for example, analyzing an image by partitioning the image into sub-regions.  Ramanathan at Fig. 5A; paras. 0072-73.  One of the sub-regions (i.e., data blocks) is further partitioned during a resampling procedure (Fig. 5B, element 521), where a sub-grid (i.e., sub-portion of a data block) has it’s resampled pixel determined by summing the intensity values and dividing by the number of pixels within each sub-grid area (i.e., sub-portion parameter describing the corresponding sub-block, and includes at least an average).  Ramanathan at paras. 0073, 0074.  The resampled pixel is used to generate a descriptor and a signature, which are used in a matching algorithm for querying a reference database (i.e., using the sub-portion parameters for matching the data blocks to corresponding elements in the one or more databases).  Ramanathan at paras. 0075, 0085.  Ramanathan also discloses the reference database, which can be queried by a user site over the internet (i.e., spatially remote database).  Ramanathan at para. 0043.  
Kamay and Ramanathan are analogous art because they are both directed toward the same field of endeavor of image analysis.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kamay by adding the features of computing one or more sub-portion parameters describing one or more corresponding sub-blocks of the data blocks, the one or more sub-portion parameters including at least one of: MAR (mean in amplitude ratio) of the one or more corresponding sub-blocks, mean of the one or more corresponding sub-blocks, average of the one or more corresponding sub-blocks, standard deviation of the one or more corresponding sub-blocks, variance of the one or more corresponding sub-blocks, amplitude of the one or more corresponding sub-blocks, median of the one or more corresponding sub-blocks, mode of the one or more corresponding sub-blocks, minimum value of the one or more corresponding sub-blocks, maximum value of the one or more corresponding sub-blocks, CRC (cyclic redundancy check) of the one or more corresponding sub-blocks, hash of the one or more corresponding sub-blocks, or an amount of levels of the one or more corresponding sub-blocks, searching based upon categories related to the one or more sub-portion parameters, and using the one or more sub-portion parameters for matching the data blocks to corresponding elements in the one or more databases, wherein the one or more databases are spatially remote from the apparatus, as disclosed by Ramanathan.
The motivation for doing so would have been to create a robust fingerprints for matching and flexibility.  Ramanathan at paras. 0042, 0083.
Kamay in view of Ramanathan does not expressly disclose the data blocks had been subjected to one or more transformation prior to searching the one or more databases and the generated compressed second data also includes information indicative of the one or more transformations.  As noted above, Kamay does disclose metadata that describes the data block of the image.  Kamay at para. 0048.  
Barnsley discloses utilizing fractal transforms to encode and compress an image.  Barnsley at col. 5, lines 23-25.  These transformations include rotations.  Barnsley at col. 10, lines 4-6.  Barnsley further discloses these transformation can be applied to the range (i.e., reference data blocks) or the domain data blocks, which are to be compared to the range data blocks.  Barnsley at col. 14, lines 63-68.  Once the domain data blocks of an image are compared, matched, and mapped to range blocks, a compressed image is created (i.e., compressed second data) that comprises the identifiers of the selected range blocks, which includes addresses of the range blocks and their transformations (i.e., information indicative of the one or more transformation).  Barnsley at col. 13, lines 20-29.  
Kamay, Ramanathan, and Barnsley are analogous art because they are all directed to the same field of endeavor of image analysis and identification.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kamay in view of Ramanathan by adding the features of accounting for transformations in the data blocks before searching the one or more databases for matching data elements and generating the second data to include information indicative of the one or more transformations, as disclosed by Barnsley.
The motivation for doing so would have been to provide additional information of the data blocks, which can be included within the metadata produced in the output as disclosed in Kamay at para. 0048.  This additional information would aid in decompressing and rendering the data block in the image as the rendering engine would know what transformations have been applied to the data block.

In regards to claim 31, Kamay in view of Ramanathan and Barnsley discloses an apparatus as claimed in claim 29, characterized in that the one or more transformations include at least one of: a flip transformation, a rotate transformation (Barnsley at col. 10, lines 4-6), a scaling transformation, a reorder transformation, a negation transformation, a transformation involving adding the mean, a transformation involving subtracting the mean, a transformation involving multiplying the mean, a transformation involving dividing the mean, a transformation involving adding the standard deviation, a transformation involving subtracting the standard deviation, a transformation involving multiplying the standard deviation, and dividing the standard deviation.

In regards to claim 32, Kamay in view of Ramanathan discloses an apparatus as claimed in claim 29, but does not expressly disclose that the computing hardware is operable in (iii) to match the data blocks subjected to the one or more transformations to corresponding elements as a function of one or more parameters describing shapes of the one or more corresponding sub-blocks of the data blocks and the elements.  Kamay does disclose shape information is included in the image data transmitted to the client.  Kamay at para. 0025.
Barnsley discloses forming an image into data blocks called domain blocks.  These domain blocks come in various sizes and shapes (i.e., one or more parameters describing shapes of the one or more corresponding sub-blocks of the data blocks and elements).  Barnsley at col. 9, lines 43-54.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kamay in view of Ramanathan by adding the feature of that the apparatus is operable in (iii) to match the data blocks to corresponding elements as a function of one or more parameters describing shapes of the one or more corresponding sub-blocks of the data blocks and the elements, as disclosed by Barnsley.
The motivation for doing so would have been to provide additional parameters with which to search for elements in the database, providing a more efficient search.

In regards to claim 33, Kamay in view of Ramanathan and Barnsley discloses an apparatus as claimed in claim 29, characterized in that the computing hardware is operable to compress the first data, wherein the first data includes at least one of: audio data, video data, graphics data (Kamay at para. 0019), seismic data, electrocardiogram (ECG) measurement data, numbers data, character data, Microsoft Excel-type chart data, American Standard Code for Information Interchange (ASCII) data, Unicode character data, binary data, news data, commercials data, multi-dimensional data, or deoxyribonucleic acid (DNA) data.  

In regards to claim 34, Kamay in view of Ramanathan discloses an apparatus as claimed in claim 29, but does not expressly disclose that the one or more sub-portion parameters describe at least one of: a flip transformation, a rotate transformation, a scaling transformation, a reorder transformation.
Barnsley discloses a transformation in the form of a rotation.  Barnsley at col. 10, lines 4-6.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kamay of Ramanathan by adding the feature of the one or more sub-portion parameters describe at least one of: a flip transformation, a rotate transformation, a scaling transformation, a reorder transformation, as disclosed by Barnsley.
The motivation for doing so would have been to provide additional parameters with which to search for elements in the database, providing a more efficient search.

In regards to claim 36, Kamay in view of Ramanathan and Barnsley discloses an apparatus as claimed in claim 29, characterized in that the computing hardware is operable to match the data blocks subjected to the one or more transformations to their elements by processing the one or more sub-portion parameters via one or more look-up tables.  Ramanathan at para. 0106.6

In regards to claim 39, Kamay discloses a method of using an apparatus for compressing first data to generate corresponding compressed second data, characterized in that the method includes:
a.	using computing hardware of the apparatus to arrange the first data into a configuration of data blocks (Kamay at para. 0028)7;
b.	computing one or more parameters describing the data blocks (Kamay at para. 0029)8;
c.	searching, based upon categories related to the one or more parameters, one or more databases for subsequent matching of the data blocks to corresponding matching elements in the one or more databases, wherein the data blocks subjected to the one or more transformations are matched to their corresponding matching elements (Kamay at paras. 0029-0030)9;
d.	for the matched data blocks and elements, generating a data set including reference values identifying the elements and containing the categories (Kamay at para. 0030)10; and
e.	generating the compressed second data by including therein the data set including the reference values containing the categories and metadata describing the data.  Kamay at paras. 0030, 0036, 0038.11
Kamay does not expressly disclose computing one or more sub-portion parameters describing one or more corresponding sub-blocks of the data blocks, the one or more sub-portion parameters including at least one of: MAR (mean in amplitude ratio) of the one or more corresponding sub-blocks, mean of the one or more corresponding sub-blocks, average of the one or more corresponding sub-blocks, standard deviation of the one or more corresponding sub-blocks, variance of the one or more corresponding sub-blocks, amplitude of the one or more corresponding sub-blocks, median of the one or more corresponding sub-blocks, mode of the one or more corresponding sub-blocks, minimum value of the one or more corresponding sub-blocks, maximum value of the one or more corresponding sub-blocks, CRC (cyclic redundancy check) of the one or more corresponding sub-blocks, hash of the one or more corresponding sub-blocks, or an amount of levels of the one or more corresponding sub-blocks, searching based upon categories related to the one or more sub-portion parameters, using the one or more sub-portion parameters for matching the data blocks to corresponding elements in the one or more databases, wherein the one or more databases are spatially remote from the apparatus.  Note that Kamay does disclose searching based on categories related to the one or more parameters as set forth in the rejection above.  Therefore, these same categories would also be related to the sub-portion parameters since they are related to the parameters and the sub-portion parameters are a part of the parameters.  Further note, Kamay discloses alternative embodiments that are structured as a plurality of machines, which individually or jointly execute the instructions to perform the methods of the disclosed invention.  Kamay at para. 0054.  
Ramanathan discloses a system and method for fingerprinting different types of media.  Ramanathan at abstract.  The method includes, for example, analyzing an image by partitioning the image into sub-regions.  Ramanathan at Fig. 5A; paras. 0072-73.  One of the sub-regions (i.e., data blocks) is further partitioned during a resampling procedure (Fig. 5B, element 521), where a sub-grid (i.e., sub-portion of a data block) has it’s resampled pixel determined by summing the intensity values and dividing by the number of pixels within each sub-grid area (i.e., sub-portion parameter describing the corresponding sub-block, and includes at least an average).  Ramanathan at paras. 0073, 0074.  The resampled pixel is used to generate a descriptor and a signature, which are used in a matching algorithm for querying a reference database (i.e., using the sub-portion parameters for matching the data blocks to corresponding elements in the one or more databases).  Ramanathan at paras. 0075, 0085.  Ramanathan also discloses the reference database, which can be queried by a user site over the internet (i.e., spatially remote database).  Ramanathan at para. 0043.  
Kamay and Ramanathan are analogous art because they are both directed toward the same field of endeavor of image analysis.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kamay by adding the features of computing one or more sub-portion parameters describing one or more corresponding sub-blocks of the data blocks, the one or more sub-portion parameters including at least one of: MAR (mean in amplitude ratio) of the one or more corresponding sub-blocks, mean of the one or more corresponding sub-blocks, average of the one or more corresponding sub-blocks, standard deviation of the one or more corresponding sub-blocks, variance of the one or more corresponding sub-blocks, amplitude of the one or more corresponding sub-blocks, median of the one or more corresponding sub-blocks, mode of the one or more corresponding sub-blocks, minimum value of the one or more corresponding sub-blocks, maximum value of the one or more corresponding sub-blocks, CRC (cyclic redundancy check) of the one or more corresponding sub-blocks, hash of the one or more corresponding sub-blocks, or an amount of levels of the one or more corresponding sub-blocks, searching based upon categories related to the one or more sub-portion parameters, and using the one or more sub-portion parameters for matching the data blocks to corresponding elements in the one or more databases, wherein the one or more databases are spatially remote from the apparatus, as disclosed by Ramanathan.
The motivation for doing so would have been to create a robust fingerprints for matching and flexibility.  Ramanathan at paras. 0042, 0083.
Kamay in view of Ramanathan does not expressly disclose the data blocks had been subjected to one or more transformation prior to searching the one or more databases and the generated compressed second data also includes information indicative of the one or more transformations.  As noted above, Kamay does disclose metadata that describes the data block of the image.  Kamay at para. 0048.  
Barnsley discloses utilizing fractal transforms to encode and compress an image.  Barnsley at col. 5, lines 23-25.  These transformations include rotations.  Barnsley at col. 10, lines 4-6.  Barnsley further discloses these transformation can be applied to the range (i.e., reference data blocks) or the domain data blocks, which are to be compared to the range data blocks.  Barnsley at col. 14, lines 63-68.  Once the domain data blocks of an image are compared, matched, and mapped to range blocks, a compressed image is created (i.e., compressed second data) that comprises the identifiers of the selected range blocks, which includes addresses of the range blocks and their transformations (i.e., information indicative of the one or more transformation).  Barnsley at col. 13, lines 20-29.  
Kamay, Ramanathan, and Barnsley are analogous art because they are all directed to the same field of endeavor of image analysis and identification.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kamay in view of Ramanathan by adding the features of accounting for transformations in the data blocks before searching the one or more databases for matching data elements and generating the second data to include information indicative of the one or more transformations, as disclosed by Barnsley.
The motivation for doing so would have been to provide additional information of the data blocks, which can be included within the metadata produced in the output as disclosed in Kamay at para. 0048.  This additional information would aid in decompressing and rendering the data block in the image as the rendering engine would know what transformations have been applied to the data block.

Claims 41-43, 44, and 46 are essentially the same as claims 31-33, 34, and 36, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.
In regards to claim 49, Kamay in view of Ramanathan and Barnsley discloses the method as claimed in claim 39, wherein the method is performed by a computerized device comprising a processing hardware executing computer readable instructions stored on a non-transitory computer readable storage medium (Kamay at para. 0058).

In regards to claim 50, Kamay discloses an apparatus for decompressing second data to generate corresponding decompressed third data, characterized in that the apparatus includes a computing hardware which is operable:
a.	to extract from the second data one or more reference values containing categories and metadatas, wherein the categories are related to one or more parameters describing data blocks (Kamay at para. 0048)12;
b.	to use the categories to search one or more databases for one or more elements corresponding to the one or more reference values (Kamay at para. 0049)13;
c.	to collate together the one or more elements to generate a configuration of the one or more data blocks (Kamay at para. 0049)14; and
d.	to output the decompressed third data including the configuration of the one or more data blocks from (iii).  Kamay at para. 0049.15
Kamay does not expressly disclose one or more sub-portion parameters describing one or more corresponding sub-blocks of one or more data blocks, the one or more sub-portion parameters including at least one of: MAR (mean in amplitude ratio) of the one or more corresponding sub-blocks, mean of the one or more corresponding sub-blocks, average of the one or more corresponding sub-blocks, standard deviation of the one or more corresponding sub-blocks, variance of the one or more corresponding sub-blocks, amplitude of the one or more corresponding sub-blocks, median of the one or more corresponding sub-blocks, mode of the one or more corresponding sub-blocks, minimum value of the one or more corresponding sub-blocks, maximum value of the one or more corresponding sub-blocks, CRC (cyclic redundancy check) of the one or more corresponding sub-blocks, hash of the one or more corresponding sub-blocks, or an amount of levels of the one or more corresponding sub-blocks wherein the one or more databases are spatially remote from the apparatus.  Note that Kamay does disclose searching based on categories related to the one or more parameters as set forth in the rejection above.  Therefore, these same categories would also be related to the sub-portion parameters since they are related to the parameters and the sub-portion parameters are a part of the parameters.  Further note, Kamay discloses alternative embodiments that are structured as a plurality of machines, which individually or jointly execute the instructions to perform the methods of the disclosed invention.  Kamay at para. 0054.
Ramanathan discloses a system and method for fingerprinting different types of media.  Ramanathan at abstract.  The method includes, for example, analyzing an image by partitioning the image into sub-regions.  Ramanathan at Fig. 5A; paras. 0072-73.  One of the sub-regions (i.e., data blocks) is further partitioned during a resampling procedure (Fig. 5B, element 521), where a sub-grid (i.e., sub-block of a data block) has it’s resampled pixel determined by summing the intensity values and dividing by the number of pixels within each sub-grid area (i.e., sub-portion parameter describing the corresponding sub-block, and includes at least an average).  Ramanathan at paras. 0073, 0074.  The resampled pixel is used to generate a descriptor and a signature, which are used in a matching algorithm for querying a reference database (i.e., using the sub-portion parameters for matching the data blocks to corresponding elements in the one or more databases).  Ramanathan at paras. 0075, 0085.  Ramanathan also discloses the reference database, which can be queried by a user site over the internet (i.e., spatially remote database).  Ramanathan at para. 0043.  
Kamay and Ramanathan are analogous art because they are both directed toward the same field of endeavor of image analysis.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kamay by adding the features of one or more sub-portion parameters describing one or more corresponding sub-blocks of one or more data blocks, the one or more sub-portion parameters including at least one of: MAR (mean in amplitude ratio) of the one or more corresponding sub-blocks, mean of the one or more corresponding sub-blocks, average of the one or more corresponding sub-blocks, standard deviation of the one or more corresponding sub-blocks, variance of the one or more corresponding sub-blocks, amplitude of the one or more corresponding sub-blocks, median of the one or more corresponding sub-blocks, mode of the one or more corresponding sub-blocks, minimum value of the one or more corresponding sub-blocks, maximum value of the one or more corresponding sub-blocks, CRC (cyclic redundancy check) of the one or more corresponding sub-blocks, hash of the one or more corresponding sub-blocks, or an amount of levels of the one or more corresponding sub-blocks wherein the one or more databases are spatially remote from the apparatus, as disclosed by Ramanathan.
The motivation for doing so would have been to create a robust fingerprints for matching and flexibility.  Ramanathan at paras. 0042, 0083.
Kamay in view of Ramanathan does not expressly disclose the data blocks had been subjected to one or more transformation prior to searching the one or more databases and the extracting from the compressed second data also includes extracting indications of the one or more transformations.  As noted above, Kamay does disclose metadata that describes the data block of the image.  Kamay at para. 0048.  
Barnsley discloses utilizing fractal transforms to encode and compress an image.  Barnsley at col. 5, lines 23-25.  These transformations include rotations.  Barnsley at col. 10, lines 4-6.  Barnsley further discloses these transformation can be applied to the range (i.e., reference data blocks) or the domain data blocks, which are to be compared to the range data blocks.  Barnsley at col. 14, lines 63-68.  Once the domain data blocks of an image are compared, matched, and mapped to range blocks, a compressed image is created (i.e., compressed second data) that comprises the identifiers of the selected range blocks, which includes addresses of the range blocks and their transformations (i.e., information indicative of the one or more transformation).  Barnsley at col. 13, lines 20-29.  Barnsley further discloses regenerating images from the fractal transform (i.e., compressed second data), which includes extracting transformation data from the identifiers.  Barnsley at col. 15, lines 50-58; col. 16, lines 16-31.
Kamay, Ramanathan, and Barnsley are analogous art because they are all directed to the same field of endeavor of image analysis and identification.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kamay in view of Ramanathan by adding the features of accounting for transformations in the data blocks before searching the one or more databases for matching data elements and extracting from the compressed second data also includes extracting indications of the one or more transformations, as disclosed by Barnsley.
The motivation for doing so would have been to provide additional information of the data blocks, which can be included within the metadata produced in the output as disclosed in Kamay at para. 0048.  This additional information would aid in decompressing and rendering the data block in the image as the rendering engine would know what transformations have been applied to the data block.

In regards to claim 53, Kamay in view of Ramanathan and Barnsley discloses an apparatus as claimed in claim 50, characterized in that the computing hardware is operable to decompress the second data, wherein the second data includes at least one of:  audio data, video data, graphics data (Kamay at para. 0019),  seismic data, electrocardiogram (ECG)  measurement data, numbers data, character data, Microsoft Excel-type chart data, American Standard Code for Information Interchange (ASCII) data, Unicode character data, binary data, news data, commercials data, multi-dimensional data, or deoxyribonucleic acid (DNA) data.  

In regards to claim 54, Kamay in view of Ramanathan discloses an apparatus as claimed in claim 50, but does not expressly disclose that the one or more sub-portion parameters describe at least one of: a flip transformation, a rotate transformation, a scaling transformation, a reorder transformation.  
Barnsley discloses a transformation in the form of a rotation.  Barnsley at col. 10, lines 4-6.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kamay in view of Ramanathan by adding the feature of the one or more sub-portion parameters describe at least one of: a flip transformation, a rotate transformation, a scaling transformation, a reorder transformation, as disclosed by Barnsley.
The motivation for doing so would have been to provide additional parameters with which to search for elements in the database, providing a more efficient search.

In regards to claim 55, Kamay discloses a method using an apparatus for decompressing second data to generate corresponding decompressed third data, characterized in that the method includes:
a.	extracting from the second data one or more reference values containing categories and metadata, wherein the categories are related to one or more parameters describing data blocks (Kamay at para. 0048)16;
b.	using the categories to search one or more databases for one or more elements corresponding to the one or more reference values (Kamay at para. 0049)17;
c.	collating together the one or more elements to generate a configuration of the one or more data blocks (Kamay at para. 0049)18; and 
d.	outputting the decompressed third data including the configuration of the one or more data blocks from (iii).  Kamay at para. 0049.19
Kamay does not expressly disclose one or more sub-portion parameters describing one or more corresponding sub-blocks of one or more data blocks, the one or more sub-portion parameters including at least one of: MAR (mean in amplitude ratio) of the one or more corresponding sub-blocks, mean of the one or more corresponding sub-blocks, average of the one or more corresponding sub-blocks, standard deviation of the one or more corresponding sub-blocks, variance of the one or more corresponding sub-blocks, amplitude of the one or more corresponding sub-blocks, median of the one or more corresponding sub-blocks, mode of the one or more corresponding sub-blocks, minimum value of the one or more corresponding sub-blocks, maximum value of the one or more corresponding sub-blocks, CRC (cyclic redundancy check) of the one or more corresponding sub-blocks, hash of the one or more corresponding sub-blocks, or an amount of levels of the one or more corresponding sub-blocks wherein the one or more databases are spatially remote from the apparatus.  Note that Kamay does disclose searching based on categories related to the one or more parameters as set forth in the rejection above.  Therefore, these same categories would also be related to the sub-portion parameters since they are related to the parameters and the sub-portion parameters are a part of the parameters.  Further note, Kamay discloses alternative embodiments that are structured as a plurality of machines, which individually or jointly execute the instructions to perform the methods of the disclosed invention.  Kamay at para. 0054.
Ramanathan discloses a system and method for fingerprinting different types of media.  Ramanathan at abstract.  The method includes, for example, analyzing an image by partitioning the image into sub-regions.  Ramanathan at Fig. 5A; paras. 0072-73.  One of the sub-regions (i.e., data blocks) is further partitioned during a resampling procedure (Fig. 5B, element 521), where a sub-grid (i.e., sub-block of a data block) has it’s resampled pixel determined by summing the intensity values and dividing by the number of pixels within each sub-grid area (i.e., sub-portion parameter describing the corresponding sub-block, and includes at least an average).  Ramanathan at paras. 0073, 0074.  The resampled pixel is used to generate a descriptor and a signature, which are used in a matching algorithm for querying a reference database (i.e., using the sub-portion parameters for matching the data blocks to corresponding elements in the one or more databases).  Ramanathan at paras. 0075, 0085.  Ramanathan also discloses the reference database, which can be queried by a user site over the internet (i.e., spatially remote database).  Ramanathan at para. 0043.  
Kamay and Ramanathan are analogous art because they are both directed toward the same field of endeavor of image analysis.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kamay by adding the features of one or more sub-portion parameters describing one or more corresponding sub-blocks of one or more data blocks, the one or more sub-portion parameters including at least one of: MAR (mean in amplitude ratio) of the one or more corresponding sub-blocks, mean of the one or more corresponding sub-blocks, average of the one or more corresponding sub-blocks, standard deviation of the one or more corresponding sub-blocks, variance of the one or more corresponding sub-blocks, amplitude of the one or more corresponding sub-blocks, median of the one or more corresponding sub-blocks, mode of the one or more corresponding sub-blocks, minimum value of the one or more corresponding sub-blocks, maximum value of the one or more corresponding sub-blocks, CRC (cyclic redundancy check) of the one or more corresponding sub-blocks, hash of the one or more corresponding sub-blocks, or an amount of levels of the one or more corresponding sub-blocks wherein the one or more databases are spatially remote from the apparatus, as disclosed by Ramanathan.
The motivation for doing so would have been to create a robust fingerprints for matching and flexibility.  Ramanathan at paras. 0042, 0083.
Kamay in view of Ramanathan does not expressly disclose the data blocks had been subjected to one or more transformation prior to searching the one or more databases and the extracting from the compressed second data also includes extracting indications of the one or more transformations.  As noted above, Kamay does disclose metadata that describes the data block of the image.  Kamay at para. 0048.  
Barnsley discloses utilizing fractal transforms to encode and compress an image.  Barnsley at col. 5, lines 23-25.  These transformations include rotations.  Barnsley at col. 10, lines 4-6.  Barnsley further discloses these transformation can be applied to the range (i.e., reference data blocks) or the domain data blocks, which are to be compared to the range data blocks.  Barnsley at col. 14, lines 63-68.  Once the domain data blocks of an image are compared, matched, and mapped to range blocks, a compressed image is created (i.e., compressed second data) that comprises the identifiers of the selected range blocks, which includes addresses of the range blocks and their transformations (i.e., information indicative of the one or more transformation).  Barnsley at col. 13, lines 20-29.  Barnsley further discloses regenerating images from the fractal transform (i.e., compressed second data), which includes extracting transformation data from the identifiers.  Barnsley at col. 15, lines 50-58; col. 16, lines 16-31.
Kamay, Ramanathan, and Barnsley are analogous art because they are all directed to the same field of endeavor of image analysis and identification.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kamay in view of Ramanathan by adding the features of accounting for transformations in the data blocks before searching the one or more databases for matching data elements and extracting from the compressed second data also includes extracting indications of the one or more transformations, as disclosed by Barnsley.
The motivation for doing so would have been to provide additional information of the data blocks, which can be included within the metadata produced in the output as disclosed in Kamay at para. 0048.  This additional information would aid in decompressing and rendering the data block in the image as the rendering engine would know what transformations have been applied to the data block.

Claims 58 and 59 are essentially the same as claims 53 and 54, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.
In regards to claim 60, Kamay in view of Ramanathan and Barnsley discloses a method as claimed in claim 55, wherein the method is performed by a computerized device comprising a processing hardware executing computer-readable instructions stored on a non-transitory computer-readable storage medium.  Kamay at para. 0058.

In regards to claims 61-64, Kamay in view of Ramanathan and Barnsley discloses the apparatus or method in claims 29, 39, 50, and 55, respectively, wherein the one or more databases are static databases.  Ramanathan at para. 0043.20

Response to Amendment
Rejection of Claims 50, 53-55, and 58-60 under 35 U.S.C 112(b)
Applicant’s amendment to claims 50, 53-55, and 58-60 is acknowledged.  The rejection to claims 50, 53-55, 58-60 under 35 U.S.C. 112(b) is withdrawn.      

Response to Arguments
Rejection of claims 29, 33, 36, 37, 39, 43, 46, 47, 49, 50, 53, 55, 58, and 60 under 35 U.S.C. 103
Claims 37 and 47 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claims 29, 33, 36, 39, 43, 46, 49, 50, 53, 55, 58, and 60 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
In regards to claim 29, Applicant alleges the cited prior art fails to disclose (1) “searching, based upon categories related to the one or more sub-portion parameters, one or more databases for subsequent matching of the data blocks after being subjected to one or more transformations, to corresponding matching elements in the one or more databases” and (2) “wherein the one or more databases are spatially remote from the apparatus”.  Remarks at 9.  
In regards to limitation (1), Applicant argues Kamay does not disclose the limitation and instead disclose determining, for a segment of pixels in a current image, a match in a collection of previously transmitted images and encoding the segment of pixels in the current image by a reference to the match in the collection of previously transmitted images.  Applicant further argues against Barnsley, which was relied upon for disclosing that the searching is performed subject to the data blocks being subjected to one or more transformations and the information is included in the compressed second data which is indicative of the one or more transformations, which was previously recited in cancelled claim 30.  Lastly, Applicant argues one of ordinary skill in the art would not have been motivated to combine Ramanathan with Kamay and Barnsley because one of ordinary skill in the art would recognize that matching errors or high computational complexity of the global descriptor procedure of Ramanathan would render such an approach inappropriate for data compression.  Remarks at 10-11.  
Limitation (1) is rejected based on a combination of references.  Applicant argues one of ordinary skill in the art would not have been motivated to combine the references because Ramanathan relates to video fingerprinting and identification and discloses a method that is applied to relatively large image regions of interest, which one of ordinary skill in the art would deem inappropriate for data compression.  Remarks at 11.  Examiner respectfully disagrees.  Both Kamay and Ramanathan are directed to inventions that analyze data blocks of an image in order to correctly identify them using a database.  Kamay uses a shared dictionary whereas Ramanathan uses a reference database.  Kamay at para. 0029; Ramanathan at para. 0043.  Ramanathan expressly discloses a methodology that provides a robust and accurate process to identify content by analyzing frames of a video (i.e., an image).  Ramanathan at para. 0048.  One of ordinary skill in the art would have been motivated to combine Kamay with Ramanathan because both utilize a database to identify images.  Based on Ramanathan’s discussion, the disclosed methodology is robust and accurate even when the content has distortions, where distortions can be scaling, stretching, etc (i.e., transformations).  Ramanathan at para. 0049.  This discussion would provide one of ordinary skill in the art an expectation of some advantage to modify Kamay with Ramanathan to achieve a more robust and accurate method of identifying image data blocks even after those data blocks have been distorted (i.e., transformed).  MPEP 2144(II).  For at least these reasons, Examiner asserts one of ordinary skill in the art would have been motivated to combine Kamay with Ramanathan.  Similarly, Barnsley discloses a system and method for compressing images by comparing image data blocks with already processed data blocks to identify them.  Barnsley at col. 5, lines 34-42.  Like Kamay and Ramanathan, Barnsley is directed to the same field of endeavor of analyzing image data blocks and performing some type of comparison in order to identify them.  For at least these reasons, one of ordinary skill in the art would have been motivated to rely on Barnsley to modify Kamay in view of Ramanathan as set forth in the rejections above.
In regards to the limitation at issue, Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  MPEP 2111.  In this case, the limitation requires searching a database for transformed data blocks, based on categories related to sub-portion parameters, for matching data blocks, wherein a sub-portion parameter describes a sub-block of a data block.  As set forth in the rejection above, Kamay is relied upon for disclosing “searching, based upon categories related to the one or more parameters, one or more databases, for subsequent matching of the data blocks to corresponding matching elements in the one or more databases, wherein the data blocks are matched to their corresponding matching elements.”  Note that Kamay is not relied upon to disclose sub-portion parameters, sub-blocks of a data block, or transformations of the data blocks.  As noted by Applicant, Kamay discloses matching segments of pixels (i.e., data blocks) to a dictionary of previously transmitted segments of pixels.  Remarks at 10.  This matching is performed based on attributes, such as, ID, location, and signature (i.e., categories related to the to the data block parameters).  Therefore, these same attributes (i.e., categories) related to the data blocks would also relate to sub-blocks of the data blocks and their parameters.  In other words, Kamay discloses searching a database for data blocks, based on categories related to data block parameters, for matching data blocks, as is required by the limitation.  In regards to the portion of the limitation with regards to the sub-portion parameters and sub-blocks, Applicant is referred to the discussion in the prior Office action mailed 1/8/2021 starting at para. 72, which discusses how Kamay in view of Ramanathan discloses the limitation.  In regards to the newly incorporated limitation of “after being subjected to one or more transformations,” Barnsley is relied upon for rejecting this portion of the limitation that was previously recited in cancelled claim 30.  Barnsley discloses utilizing fractal transforms to encode and compress an image, where transforms include rotations, for example.  Barnsley at col. 5, lines 23-25; col. 10, lines 4-6.  Applicant argues Barnsley performs the transformations to the range data blocks and not to the domain data blocks.  Remarks at 10.  While this is correct, the claim limitations do not require that the data blocks be actively transformed, but that the data blocks had been subjected to a transformation (“… matching of the data blocks after being subjected to one or more transformations…”).  Barnsley describes performing multiple transformations on the range (i.e., reference) data blocks to create a greater number of range blocks for more successful comparisons with domain data blocks, which may have been transformed.  Barnsley at col. 13, lines 58-66.  Moreover, Barnsley further discloses these transformation may instead be performed on the domain blocks.  Barnsley at col. 14, lines 63-67.  For at least these reasons, the combination of Kamay in view of Ramanathan and Barnsley discloses limitation (1).
In regards to limitation (2), Applicant argues Kamay does not disclose the spatially remote database because the disclosed dictionary is not spatially remote.  Remarks at 10.  As set forth in the rejection above, while Kamay does not expressly disclose a spatially remote database, Kamay does disclose alternative embodiments that are structured as a plurality of machines, which individually or jointly execute the instructions to perform the methods of the disclosed invention.  Kamay at para. 0054.  Ramanathan discloses the reference database, which can be queried by a user site over the internet (i.e., spatially remote database).  Ramanathan at para. 0043.  For the reasons discussed above, one of ordinary skill in the art would have been motivated to further modify Kamay by making the database spatially remote.  For at least these reasons, Kamay in view of Ramanathan and Barnsley discloses limitation (2).
Applicant does not present additional arguments with regards to the remaining limitations.  Therefore, Examiner asserts Kamay in view of Ramanathan and Barnsley discloses the limitations of claim 29.  Applicant also does not present additional arguments in regards to the remaining claims and instead refers to those already presented in regards to claim 29, which are addressed above.  Therefore, they remain rejected for at least the reasons explained above.
Consequently, the rejection to claims 29, 33, 36, 39, 43, 46, 49, 50, 53, 55, 58, and 60 under 35 U.S.C. 103 is maintained.

Rejection of claims 30-32, 34, 40-42, 44, 54, and 59 under 35 U.S.C. 103
Claims 30 and 40 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claims 31, 32, 34, 41, 42, 44, 54, and 59 under 35 U.S.C. 103 refer to the arguments presented in regards to claim 29, which are addressed above.  Consequently, they remain rejected for at least the same reasons.

New claims 61-64
Claims 61-64 are new in this response and “wherein the one or more databases are static databases.”  Applicant alleges the cited prior art does not disclose this limitation because Kamay discloses a dynamic dictionary because it is updated, Barnsley does not disclose static databases, and in addition to one of ordinary skill in the art not combining Ramanathan with Kamay and Barnsley, Ramanathan is silent with respect to the reference database being a static database.  Remarks at 12-13.  Examiner respectfully disagrees.
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  MPEP 2111.  In this case, Applicant’s specification defines a static database as “such a database whose elements … are always determined and/or computed in a mutually similar fashion, namely they are immutable, irrespective of when the element is requested and used in operation.  In other words, when a search is conducted in a given same static database, using a same index and same parameters, it is always a corresponding same element … that is received as response to the request.”  Spec. at para. 0020.  
In this case, Ramanathan discloses content is searched in a “golden” database that is considered accurate and contains previously generated signatures.  Such a database is configured and generated specific to business requirements.  Ramanathan at para. 0043.  The signatures are previously generated, which means when the database is searched by a user, given a particular search query, the results would be the same.  Therefore, the reference database in Ramanathan is interpreted as being a static database.
In response to Applicant’s argument that Ramanathan cannot be combined with Kamay and Barnsley, Examiner asserts one of ordinary skill in the art would have been motivated to combine the cited references for the reasons explained above in regards to claim 29.
Consequently, claims 61-64 are rejected under 35 U.S.C. 103 as set forth in the rejections above. 

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Bugajski (US Patent 5,592,667) discloses a system and method for storing compressed data for accelerated interrogation with the use of static databases.
Aronovich (US Patent Pub 2014/0279954) discloses a system and method for reducing data storage consumption by utilizing a deduplication process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        




/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The image (i.e., first data) is segmented into pixel segments (i.e., configuration of data blocks).
        2 Attributes such as id, location of pixel, and signature are used for describing a pixel.
        3 Pixel are compared (i.e., searched) to previously transmitted images (i.e., elements, for subsequent matching of the data blocks) using attributes such as ID, location, and signature (categories and parameters).
        4 Matched pixels are encoded by a reference to the match (i.e., reference values identifying the elements), which includes reference to a location L (containing categories). 
        5 Compressed image is generated and includes the codes (i.e., references containing categories or info about categories).
        6 In this instance, “look up tables” is interpreted as the record arrays.
        7 The image (i.e., first data) is segmented into pixel segments (i.e., configuration of data blocks).
        8 Attributes such as id, location of pixel, and signature are used for describing a pixel.
        9 Pixel are compared (i.e., searched) to previously transmitted images (i.e., elements in the one or more databases for subsequent matching of the data blocks) using attributes such as ID, location, and signature (categories and parameters).
        10 Matched pixels are encoded by a reference to the match (i.e., reference values identifying the elements), which includes reference to a location L (containing categories). 
        11 Compressed image is generated and includes the codes (i.e., references containing categories).
        12 Code analyzer determines codes and metadata (i.e., one or more reference values containing the categories or info about categories).
        13 The metadata is used to find the segments of pixels (i.e., data blocks).
        14 Each code is processed in turn (i.e., collate together the elements … generate configuration).
        15 The decompressed image is output to the buffer.
        16 Code analyzer determines codes and metadata (i.e., one or more reference values containing the categories or info about categories).
        17 The metadata is used to find the segments of pixels (i.e., data blocks).
        18 Each code is processed in turn (i.e., collate together the elements … generate configuration).
        19 The decompressed image is output to the buffer.
        20 Ramanathan discloses content is searched in a “golden” database that is considered accurate and contains previously generated signatures.  Such a database is configured and generated specific to business requirements.  The signatures are previously generated, which means when the database is searched by a user, given a particular search query, the results would be the same.  Therefore, the reference database in Ramanathan is interpreted as being a static database.